IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-47,160-02


EX PARTE LARRY WAYNE WOOTEN




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 16820 FROM THE

6TH DISTRICT COURT OF LAMAR COUNTY



Per Curiam. Womack, J., not participating.

ORDER


	This is a subsequent application for habeas corpus filed pursuant to Texas Code of
Criminal Procedure, Article 11.071, Section 5.  Applicant asserts he is mentally retarded and
cannot be executed.
	Applicant was convicted of capital murder in May 1998. The jury answered the
special issues submitted pursuant to Texas Code of Criminal Procedure Article 37.071 and
the trial court, accordingly, set punishment at death.  We affirmed the conviction and
sentence.  Wooten v. State, No. 73,134 (Tex. Crim. App. January 9, 2002).  Applicant's initial
 WOOTEN   -2-
post conviction writ of habeas corpus was received in this Court on September 18, 2000, and
relief was denied by written order dated April 3, 2002.  Applicant filed a subsequent
application for writ of habeas corpus October 2, 2003, alleging inter alia that he was
mentally retarded and could not be executed.  We determined that the requirements of Article
11.071, section 5 for consideration of subsequent, previously unavailable claims had been
met and the issue of mental retardation was remanded to the trial court for resolution.  The
record has now been returned for our consideration.
	The convicting court did not hear testimony but received affidavits from witnesses for
both applicant and the State.  The convicting court made findings of fact and conclusions of
law.  We have reviewed the record considered by the convicting court and find that the
record supports the findings of that court.  We adopt the findings of fact and conclusions of
law made by the convicting court.  Accordingly, relief in this subsequent application for writ
of habeas corpus is denied.
	IT IS SO ORDERED THIS THE 12TH DAY OF APRIL, 2006.
Do Not Publish